           Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 1 of 9


 Todd M. Friedman (SBN 216752)
 LAW OFFICES OF
 TODD M. FRIEDMAN, P.C.
 21550 Oxnard St., Suite 780
 Woodland Hills, CA 91367
 Phone: 323-306-4234
 Fax: 866-633-0228
 tfriedman@toddflaw.com
 Attorneys for Plaintiff
                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

 MARK GONZALEZ,                           Case No.: 3:21-cv-5673
 INDIVIDUALLY AND ON
 BEHALF OF ALL OTHERS                     CLASS ACTION
 SIMILARLY SITUATED,
                                          COMPLAINT FOR DAMAGES
                Plaintiff,                AND INJUNCTIVE RELIEF
                                          PURSUANT TO THE TELEPHONE
                        v.                CONSUMER PROTECTION ACT,
                                          47 U.S.C. § 227, ET SEQ.
 MED THRIVE
                                          JURY TRIAL DEMANDED
 COOPERATIVE, INC,

                Defendants.

                                  INTRODUCTION
      1.       MARK GONZALEZ (“Plaintiff”) bring this Class Action Complaint
for damages, injunctive relief, and any other available legal or equitable remedies,
resulting from the illegal actions of MED THRIVE COOPERATIVE, INC
(“Defendant”), in negligently contacting Plaintiff on Plaintiff’s cellular telephone,
in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
(“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
personal knowledge as to himself and his own acts and experiences, and, as to all
other matters, upon information and belief, including investigation conducted by
their attorneys.
      2.       The TCPA was designed to prevent calls and messages like the ones

                                 CLASS COMPLAINT
                                        -1-
           Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 2 of 9



described within this complaint, and to protect the privacy of citizens like Plaintiff.
“Voluminous consumer complaints about abuses of telephone technology – for
example, computerized calls dispatched to private homes – prompted Congress to
pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
      3.       In enacting the TCPA, Congress intended to give consumers a choice
as to how creditors and telemarketers may call them, and made specific findings that
“[t]echnologies that might allow consumers to avoid receiving such calls are not
universally available, are costly, are unlikely to be enforced, or place an inordinate
burden on the consumer.        TCPA, Pub.L. No. 102–243, § 11. Toward this end,
Congress found that

               [b]anning such automated or prerecorded telephone calls to the home,
               except when the receiving party consents to receiving the call or when
               such calls are necessary in an emergency situation affecting the health
               and safety of the consumer, is the only effective means of protecting
               telephone consumers from this nuisance and privacy invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
purpose).
      4.       Congress also specifically found that “the evidence presented to the
Congress indicates that automated or prerecorded calls are a nuisance and an
invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
132 S. Ct. at 744.
      5.       As Judge Easterbrook of the Seventh Circuit recently explained in a
TCPA case regarding calls to a non-debtor similar to this one:

               The Telephone Consumer Protection Act … is well known for its
               provisions limiting junk-fax transmissions. A less-litigated part of the
               Act curtails the use of automated dialers and prerecorded messages to
               cell phones, whose subscribers often are billed by the minute as soon
                                   CLASS COMPLAINT
                                          -2-
           Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 3 of 9


               as the call is answered—and routing a call to voicemail counts as
               answering the call. An automated call to a landline phone can be an
               annoyance; an automated call to a cell phone adds expense to
               annoyance.
      Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
      6.       The Ninth Circuit recently affirmed certification of a TCPA class case
remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
                                  JURISDICTION AND VENUE
      7.       Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff brings
this action under the TCPA, 47 U.S.C. § 227 et seq., which is a federal law.
      8.       Venue is proper in the United States District Court for the Northern
District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
Defendants are subject to personal jurisdiction in the County of Los Angeles, State
of California.
                                            PARTIES
      9.       Plaintiff is, and at all times mentioned herein was, a citizen and resident
of the State of California. Plaintiff is, and at all times mentioned herein was, a
“person” as defined by 47 U.S.C. § 153 (39).
      10.      Plaintiff is informed and believes, and thereon alleges, that Defendant
is, and at all times mentioned herein was, a marijuana dispensary doing business
within the State of California. Defendant, is and at all times mentioned herein was a
“person,” as defined by 47 U.S.C. § 153 (39).
                                FACTUAL ALLEGATIONS
      11.      On or about March 1 of 2021, Plaintiff received a text message from
Defendant on his cellular telephone, number ending in -6544.
      12.      During this time, Defendant began to use Plaintiff’s cellular telephone
for the purpose of sending Plaintiff spam advertisements and/or promotional offers,


                                    CLASS COMPLAINT
                                           -3-
        Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 4 of 9



via text messages, including text messages sent to and received by Plaintiff on or
about March 1, 2021 and March 14, 2021.
      13.     On or around March 1, 2021, Plaintiff received a text message from
Defendants that read

            Spring is here early at Medithrive with our largest deals all year
            long. From now until Sunday: SPRING INTO FLOWERS with
            35% OFF 35 different strains PLUS a 1G Pre Roll for $1. Check
            it out while supplies last at medithrive.com/san-francisco-menu.
            Delivery until 10p. Accepting loyalty points and debit card on
            delivery. (Text STOP to unsubscribe)
      14.     On or around March 14, 2021, Plaintiff received a text message from
Defendant that read:
         Announcing high quality $30 1/8ths from Cypress Cannabis
         now on the shelves at Medithrive! Cypress Cannabis strives to
         produce the perfect balance of quality and value. With their team
         having over 20 years of cannabis and agricultural experience;
         we focus on science, sustainability, and R&D of unique genetic
         strains offering you the most premium flower at an affordable
         price. Today buy an 1/8th get the 2nd 50% off! Check it out at
         mdithrive.com/san-francisco-menu. Delivery until 10p. Now
         accepting debit and loyalty points on delivery. (Text STOP to
         unsubscribe)
      15.     These text messages placed to Plaintiff’s cellular telephone were placed
via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
      16.     The telephone number that Defendant, or its agent called was assigned
to a cellular telephone service for which Plaintiff incurs a charge for incoming calls
pursuant to 47 U.S.C. § 227 (b)(1).
      17.     These telephone calls constituted calls that were not for emergency
purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
      18.     Plaintiff was never a customer of Defendant and never provided his
cellular telephone number Defendant for any reason whatsoever. Accordingly,

                                   CLASS COMPLAINT
                                          -4-
         Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 5 of 9



Defendant and its agents never received Plaintiff’s prior express consent to receive
unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
                            CLASS ACTION ALLEGATIONS
      19.    Plaintiff brings this action on behalf of herself and on behalf of and all
others similarly situated (“the Class”).
      20.    Plaintiff represents, and is a member of, the Class, consisting of all
persons within the United States who received any unsolicited text messages from
Defendant which text message was not made for emergency purposes or with the
recipient’s prior express consent within the four years prior to the filing of this
Complaint.
      21.    Defendant and its employees or agents are excluded from the Class.
Plaintiff does not know the number of members in the Class, but believes the Class
members number in the thousands, if not more. Thus, this matter should be certified
as a Class action to assist in the expeditious litigation of this matter.
      22.    Plaintiff and members of the Class were harmed by the acts of
Defendant in at least the following ways: Defendant, either directly or through their
agents, illegally contacted Plaintiff and the Class members via their cellular
telephones by using marketing and text messages, thereby causing Plaintiff and the
Class members to incur certain cellular telephone charges or reduce cellular
telephone time for which Plaintiff and the Class members previously paid, and
invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
members were damaged thereby.
      23.    This suit seeks only damages and injunctive relief for recovery of
economic injury on behalf of the Class, and it expressly is not intended to request
any recovery for personal injury and claims related thereto. Plaintiff reserves the
right to expand the Class definition to seek recovery on behalf of additional persons
as warranted as facts are learned in further investigation and discovery.


                                   CLASS COMPLAINT
                                          -5-
        Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 6 of 9



      24.    The joinder of the Class members is impractical and the disposition of
their claims in the Class action will provide substantial benefits both to the parties
and to the court. The Class can be identified through Defendant’s records or
Defendants’ agents’ records.
      25.    There is a well-defined community of interest in the questions of law
and fact involved affecting the parties to be represented. The questions of law and
fact to the Class predominate over questions which may affect individual Class
members, including the following:
       a)    Whether, within the four years prior to the filing of this Complaint,
             Defendant or its agents sent any text messages to the Class (other than
             a message made for emergency purposes or made with the prior express
             consent of the called party) to a Class member using any automatic
             dialing system to any telephone number assigned to a cellular phone
             service;
       b)    Whether Plaintiff and the Class members were damaged thereby, and
             the extent of damages for such violation; and
       c)    Whether Defendant and its agents should be enjoined from engaging in
             such conduct in the future.
      26.    As a person that received at least one marketing text message without
Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of the
Class. Plaintiff will fairly and adequately represent and protect the interests of the
Class in that Plaintiff has no interests antagonistic to any member of the Class.
      27.    Plaintiff and the members of the Class have all suffered irreparable
harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
action, the Class will continue to face the potential for irreparable harm. In addition,
these violations of law will be allowed to proceed without remedy and Defendant
will likely continue such illegal conduct. Because of the size of the individual Class


                                   CLASS COMPLAINT
                                          -6-
        Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 7 of 9



member’s claims, few, if any, Class members could afford to seek legal redress for
the wrongs complained of herein.
      28.    Plaintiff has retained counsel experienced in handling class action
claims and claims involving violations of the Telephone Consumer Protection Act.
      29.    A class action is a superior method for the fair and efficient adjudication
of this controversy. Class-wide damages are essential to induce Defendant to
comply with federal and California law.         The interest of Class members in
individually controlling the prosecution of separate claims against Defendants are
small because the maximum statutory damages in an individual action for violation
of privacy are minimal. Management of these claims is likely to present significantly
fewer difficulties than those presented in many class claims.
      30.    Defendant has acted on grounds generally applicable to the Class,
thereby making appropriate final injunctive relief and corresponding declaratory
relief with respect to the Class as a whole.
                              FIRST CAUSE OF ACTION
  NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227 ET SEQ.
      31.    Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      32.    The foregoing acts and omissions of Defendant constitute numerous
and multiple negligent violations of the TCPA, including but not limited to each and
every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
      33.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory damages,
for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
      34.    Plaintiff and the Class are also entitled to and seek injunctive relief
prohibiting such conduct in the future.


                                  CLASS COMPLAINT
                                         -7-
         Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 8 of 9



                             SECOND CAUSE OF ACTION
                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                     TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227 ET SEQ.
       35.   Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
       36.   The foregoing acts and omissions of Defendant constitute numerous
and multiple knowing and/or willful violations of the TCPA, including but not
limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
seq.
       37.   As a result of Defendant’s knowing and/or willful violations of 47
U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00 in
statutory damages, for each and every violation, pursuant to 47 U.S.C. §
227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
       38.   Plaintiff and the Class are also entitled to and seek injunctive relief
prohibiting such conduct in the future.
                                   PRAYER FOR RELIEF
       Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
Class members the following relief against Defendant:
             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                          THE TCPA, 47 U.S.C. § 227 ET SEQ.

       • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
          Plaintiff seeks for himself and each Class member $500.00 in statutory
          damages, for each and every violation, pursuant to 47 U.S.C. §
          227(b)(3)(B).
       • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
          conduct in the future.
       • Any other relief the Court may deem just and proper.
                                    CLASS COMPLAINT
                                           -8-
        Case 3:21-cv-05673-LB Document 1 Filed 07/23/21 Page 9 of 9



   SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL VIOLATION OF
                         THE TCPA, 47 U.S.C. § 227 ET SEQ.

      • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
         Plaintiff seeks for himself and each Class member $1500.00 in statutory
         damages, for each and every violation, pursuant to 47 U.S.C. §
         227(b)(3)(B).
      • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
         conduct in the future.
      • Any other relief the Court may deem just and proper.
                                   TRIAL BY JURY
      39.    Pursuant to the seventh amendment to the Constitution of the United
States of America, Plaintiff is entitled to, and demands, a trial by jury.



Dated: July 23, 2021                                  Respectfully submitted,


                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.


                                                     By: _s/ Todd M. Friedman_____
                                                           TODD M. FRIEDMAN, ESQ.
                                                            ATTORNEY FOR PLAINTIFF




                                   CLASS COMPLAINT
                                          -9-
